      Case 3:18-cv-00346 Document 24 Filed on 10/15/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                              October 15, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                GALVESTON DIVISION

PATRICIA AND TORBEN ROSENDAHL,  §
                                §
     Plaintiff,                 §
VS.                             §                  CIVIL ACTION NO. 3:18-cv-00346
                                §
WRIGHT NATIONAL FLOOD INSURANCE §
COMPANY,                        §
                                §
                                §
     Defendant.

                                           ORDER

       This case has been referred for mediation. Based on Judge Edison's recommendation, the

Court ORDERS the following changes to the current docket control order:


                  December 13, 2019        COMPLETION OF DISCOVERY

                  December 13, 2019        DISPOSITIVE MOTIONS



       All other deadlines will remain in place according to the October 1, 2019 docket control

order. See Dkt. 23.



       Signed at Galveston, Texas this 15th day of October, 2019.




                                                 _____________________________________
                                                 JEFFREY VINCENT BROWN
                                                 UNITED STATES DISTRICT JUDGE
